DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 5-20-22 is acknowledged.
Claims 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-20-22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the pipe bell-end ring flare device" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation " the pipe bell-end ring flare device " in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation " the pipe bell-end ring flare device " in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation " the pipe bell-end ring flare device " in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation " the pipe bell-end ring flare device " in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation " the pipe bell-end ring flare device " in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation " the pipe bell-end ring flare device " in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1 and 9-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a pipe bell-end ring flare device including a plurality of equidistantly spaced recessed fastener openings formed around and through the upper section, each of the plurality of equidistantly spaced recessed fastener openings including a recessed fastener head receiving opening portion of each recessed fastener opening being formed in the outer circumferential surface and connected to a coaxially aligned fastener body opening portion formed in the inner circumferential surface in combination with the other features instantly claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.H.L/Examiner, Art Unit 1742   

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742